Citation Nr: 1519898	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to the service connected sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990, January 1991 to March 1991 and January 2009 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.

The Veteran testified at a February 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims folder.  Additionally, the Veteran, through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  

The issue of entitlement to additional benefits for dependents has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed and considered the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  

The issues of service connection for PTSD and a bilateral foot disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, chronic fatigue syndrome is related to his service-connected sleep apnea.


CONCLUSION OF LAW

Chronic fatigue syndrome was caused by the service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In light of the favorable determination to grant entitlement to service connection for chronic fatigue syndrome secondary to sleep apnea, which is the only matter decided at this juncture, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159.

Legal Criteria and Analysis

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

At the February 2014 videoconference hearing the Veteran testified that he had chronic fatigue syndrome which was due to his sleep problems.  See Hearing transcript, p. 9.

The Veteran was afforded a VA examination in May 2011.  At the time, the VA examiner stated under the diagnosis section:[f]atigue likely due to sleep condition and aggravated by sinus condition."  Under problem associated with diagnosis, the examiner noted chronic fatigue syndrome.

The Board notes that the VA examination is not very clear as to whether an official diagnosis of chronic fatigue syndrome was rendered.  Interestingly, no medical treatment record of file provides a diagnosis of chronic fatigue syndrome.  However, the Board will resolve all reasonable doubt in the Veteran's favor and finds that there is a diagnosis of chronic fatigue syndrome.  Indeed, while in the diagnosis section of the examination report, the examiner did not specifically state chronic fatigue syndrome and simply referred to fatigue, he identified chronic fatigue syndrome as a problem associated with the diagnosis.  Therefore, it is reasonable to conclude that the Veteran has chronic fatigue syndrome.  

Having resolved all reasonable doubt in favor of a diagnosis of chronic fatigue syndrome, the Board must now determine if the same is related to service or to the service connected sleep apnea as the Veteran argued.  In this regard, the Board notes that the examiner stated that fatigue is likely due to the sleep condition.  The Veteran has been diagnosed with and is service connected for sleep apnea.  While the opinion provided by the May 2011 examiner is equivocal, the Board will also resolve all reasonable doubt in the Veteran's favor and finds that the examiner's finding supports a relationship between the service connected sleep apnea and chronic fatigue syndrome.  

In sum, and resolving all reasonable doubt in the Veteran's favor, chronic fatigue syndrome is related to the service connected sleep apnea.  


ORDER

Service connection for chronic fatigue syndrome secondary to the service connected sleep apnea is granted.  


REMAND

The Veteran seeks service connection for PTSD and a disability of the right and left feet.  After a review of the claim file, the Board finds additional development is needed prior to deciding the claim.  

At the February 2014 hearing, the Veteran testified that he was being seen by a private physician for PTSD.  See Hearing transcript, p. 4.  He also testified that he was being seen by a private physician for his feet and had been referred to a specialist.  He did not recall the specialist's name.  See Hearing transcript, p. 8-9.  A review of the claim file shows that there are no records from a private physician for treatment of PTSD or a specialist for his feet.  These records should be obtained.  Moreover, the most recent private treatment records for treatment of his feet should also be obtained and associated with the claim file.

Finally, the Board notes that at the hearing, the Veteran testified that he was being treated at the VAMC in Houston for his feet.  A review of the claim file shows that the most recent VA outpatient treatment records of file are from September 2013.  VA outpatient treatment records from September 2013 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the criteria for service connection for psychiatric and foot disorders, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records for his bilateral feet and PTSD, or any other psychiatric condition.  With the Veteran's assistance obtain copies of the pertinent records and add them to the claims file. 

2.  Obtain all VA treatment records from September 2013 to the present for treatment of the bilateral feet and any psychiatric condition.

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  After the above is complete, readjudicate the Veteran's claims, with consideration of the PTSD claim to include all possible psychiatric diagnoses.  If a complete grant of the benefits requested is not made, issue a Supplemental Statement of the Case.  Allow a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


